Case 3:19-cv-OOO41 Document 19 Filed in TXSD on 02/11/19 Page 1 of 1

AO 399(01/()9) Waiver of the Service ofSummons

UNITED STATES DlsTRiCT CoURT

for the
Southern District of Texas

MOVE Texas Civic Fund, et al.
P]ainn`/j’
v.
David Whit|ey, et a|.
Defendant

Civil Action No. 3:19-cv-00041

\./\./\/V\./

WAIVER OF THE SERVICE OF SUMMONS

To; Andre Segura, attorney for all plaintiffs
(Name of the p/ainti/jf's attorney or unrepresented /)/aintr`]j’)

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means of returning one signed copy ofthe form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue ofthe action, but that l waive any objections to the absence ofa summons or of service.

l also understand that I, or the entity l represent, must file and serve an answer or motion u er Rule l2 within
60 days from 02/08/2019 , the date when this request was sen ` was sent outside the

United States). If l fail to do so, a default judgment will be entered against y eiity;seiit.
y "/
wmw'e fdye florne_v Or unrepresented party _m

Keith |ngram, Texas Director of E|ectlons l hristopher D. Hi|ton _
Printed name Ofparly waiving Service Of summons Prinled name
P.O. Box 12548, Capito| Station
Austin, Texas 78711-2548

  

Date: 02/11/2019

'i,i§z;ir;l$is"""
christopher.hilton@oag'._teyga_s.,g`ov in
E-/nnil address

(512) 463-2120

Te/e/)/ione number

 

 

Duty to Avoid llnnecessary Expenses of Serving a Summons

Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofservng a summons
and complaint. A defendant who is located in the United States and Who fails to return a signed waiver of service requested by a plaintifflocated in
the United States will be required to payl the expenses of service. unless the defendant shows good cause l`or the failure

"Good cause" does not include a beliefthat the lawsuit is groundless. or that it has been brought in an improper venue. or that the court has
nojurisdiction over this matter or over the defendant or the defendant`s property.

Ifthe waiver is signed and returned_ you can still make these and all other defenses and objections but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must. within the time specified on the waiver form. serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form. you are allowed more time to respond than ifa summons had been served.

